DETAILED ACTION
Response to Amendment
The amendment filed 10/19/2022 is acknowledged. Claims 1-20 are pending in the application. The amendments to the Specification, Abstract, and Drawings are acknowledged and accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is unclear to whether the limitations “a vehicle external airbag” and “a sensor” are on the same or different vehicles. The claim does not clearly claim the structural relationship, or where the sensor is located to recognize the vehicle external airbag. It is unclear from the claim what or where the sensor is located in order to recognize the airbag. As best understood by the Examiner, the sensor is on a second vehicle, not the same vehicle as the airbag. The Examiner suggests adding structure to the claim to positively claim the location of the sensor and its interaction with the airbag.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-10, 12, 13, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2009/0218157 to Rammer.
Regarding claim 1, Rammer discloses a vehicle (12) comprising: a compartment disposed within the vehicle (see paragraph [0037]); an inflator (gas cartridges, paragraph [0037]) disposed within the vehicle; and an airbag (14 and 15) stored within the compartment and inflatable by the inflator (see paragraph [0037]), wherein, when inflated, the airbag: extends from an outer surface of the vehicle (see Figures 7 and 8), comprises a shape recognizable (shape of airbag is similar to the bumper), to a sensor  and collision detection system on an approaching second vehicle (second vehicle being designed the same as the first; sensors 20, 22)), as at least a portion of a solid structure of the vehicle (sensors are for velocity and proximity; see paragraph [0039]), and is configured to absorb at least some energy from a collision between the vehicle and the approaching second vehicle (see paragraph [0002]).
Regarding claim 2, Rammer discloses the sensor comprises a processor (control module 46 controls sensors 20, 22, 32, and 34).
Regarding claim 7, Rammer discloses the inflator is activated by a second sensor (see Figure 10; 20, 22, 32, and 34) located on the vehicle (see Figure 10).
Regarding claim 8, Rammer discloses the inflator (44) is activated by a processor (control module 46) located on the vehicle in communication with a second sensor located on the vehicle (see Figures 10, 12 and 13).
Regarding claim 9, Rammer discloses the inflator (44) is activated by the processor (46) when the processor predicts that the collision between the vehicle and the approaching second vehicle will occur within a specified time (see Figures 12 and 13). 
Regarding claim 10, Rammer discloses the shape (similar to a bumper; see Figures 7-9), recognizable to the sensor on the approaching second vehicle (second vehicle having the same system as first vehicle) as at least the portion of the solid structure of the vehicle, is configured to trigger an automated response of the approaching second vehicle via the sensor on the approaching second vehicle (when first vehicle has the same system as the second vehicle, second vehicle would use proximity sensor).
Regarding claim 12, Rammer discloses a system for protecting a vehicle (Abstract), the system comprising: the vehicle (10); a sensor (20, 22, 32, 34) disposed within the vehicle; a processor (46) in communication with the sensor (see Figure 10); a compartment disposed within the vehicle (see paragraph [0037]); an inflator disposed within the vehicle and configured to be activated by the processor (see paragraph [0037] and see Figure 10); and an airbag stored within the compartment and inflatable by the inflator, wherein, when inflated, the airbag (14, 15): extends from an outer surface of the vehicle (see Figures 7 and 8), comprises a shape (similar shape to bumper) recognizable, to a second sensor (20, 22, 32, 34; second vehicle having the same system as Rammer having a proximity sensor)  and a collision detection system (Rammer detects by proximity sensor) on an approaching second vehicle, as at least a portion of a solid structure of the vehicle, and is configured to absorb at least some energy from a collision between the vehicle and the approaching second vehicle (see paragraphs [0002] and [0039]).
Regarding claim 13, Regarding claim 2, Rammer discloses the sensor comprises a processor (control module 46 controls sensors 20, 22, 32, and 34).
Regarding claim 15, Rammer discloses the coloration or patterning of the inflated airbag (12, 14) is recognizable, to the second sensor, as at least the portion of the solid structure of the vehicle (when first vehicle has the same system as the second vehicle, second vehicle would use proximity sensor; see paragraphs [0002] and [0039]). In the broadest sense of the meaning of “pattern,” the shape of the airbag is recognizable as a pattern.
Regarding claim 16, Rammer discloses the inflator (44) is activated by the processor (46) when the processor predicts that the collision between the vehicle and the approaching second vehicle will occur within a specified time (see Figures 12 and 13). 
Regarding claim 17, Rammer discloses the shape (similar to a bumper; see Figures 7-9), recognizable to the sensor on the approaching second vehicle (second vehicle having the same system as first vehicle) as at least the portion of the solid structure of the vehicle, is configured to trigger an automated response (deploying airbag, see Abstract) of the approaching second vehicle via the sensor on the approaching second vehicle (when first vehicle has the same system as the second vehicle, second vehicle would use proximity sensor; see paragraphs [0002] and [0039]).
Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2017/0315022 to Simader at al. (hereinafter Simader).
Regarding claim 19, Simader discloses a vehicle external airbag (1, an airbag designed and shaped as a vehicle for used as a soft collision target; see Abstract) comprising a radar signature, pattern, or coloration recognizable to a sensor as a solid structure of a vehicle (see paragraph [0009]; exterior designed to be recognized by radar or other sensors).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 11, 14, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Rammer in view of US Patent 6,950,014 to Rao et al. (hereinafter Rao).
Rammer is discussed above, but fails to disclose using sensors including a radar, a lidar or sonar, or a camera. Rammer also fails to disclose the automated response being an emergency braking response.
However, Rao discloses a method for operating a pre-crash sensing system (see Abstract) in a vehicle with an external airbag system (120). Rao discloses using radar (22), lidar (24), and cameras (28 and 30) as part of the sensor system to detect remote objects (18). Rao also discloses the vehicle using counter measures when a collision is sensed, where the counter measure is braking of the vehicle (see col. 3, line 60 – col 4, line15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have used the improved collision detection and counter measure system of Rao on the external airbag system of Rammer in order to improve the collision detecting system and add a further measure for collision avoidance (see col. 1, lines 14-47). The combination would yield predictable results.
Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rammer (discussed above) in view of Simader (also discussed above).
Rammer is discussed above but fails to disclose the airbag comprising a radar signature recognizable as at least a portion of a solid structure of a vehicle or having a coloration or patterning recognizable as a portion of the solid structure of the vehicle. 
Simader discloses using patterns, colorization, and reflectors (to create a radar signature) on a blow up vehicle in order to test collision systems (1, an airbag designed and shaped as a vehicle for used as a soft collision targert; see Abstract). The patterns, colorizations, and reflectors are used so that they are recognizable to sensors as a solid structure during testing of collision systems (see paragraph [0009]; exterior designed to be recognized by radar or other sensors).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the same patterns, colorizations, and reflectors as disclosed by Simader on the external airbag of Rammer in order to provide further protection for vehicles when the airbags are deployed so that they are more recognizable by sensors. The combination would yield predictable results.  
Response to Arguments
Applicant's arguments filed 10/19/2022 regarding claims 1-14, and 16-18 have been fully considered but they are not persuasive.  The addition of the phrase “and collision detection system” does not define over the prior art of record. The claim does not positively claim the second vehicle, a sensor, or a collision detection system. It only requires the airbag to be recognizable, which it would by a proximity sensor. The recitations of the recognizability of the shape is merely function and doesn’t serve to distinguish over the prior art. The language regarding being recognizable does not provide enough structure to a generic term of a sensor. Being “recognizable” is merely functional language. Therefore, the rejections of 1-14, and 16-18 still stand.
Applicant’s arguments with respect to claim 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment to claim 19 necessitated a new ground for rejection.
Applicant’s arguments, see paragraph 3 on page 10 of the remarks, filed 10/19/2022, with respect to the rejection of claim 15 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Rammer in view of Simader.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.W./Examiner, Art Unit 3616                                                                                                                                                                                             
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614